Additional.Opinion on Petition for Rehearing.■ Since the filing of the opinion in this cause petitioners, Julius Rutz, Michael A. Howard and Jack Dellefield, individually and as bondholders constituting the bondholders’ protective committee, have petitioned the court for a rehearing, and the principal ground urged therefor is.that neither petitioners nor their attorney of record nor any of the bondholders were present at the sale of October 23, 1936, and being parties in interest “have not had an opportunity to bid at said sale.” This question is raised for the first time on petition for rehearing. In their brief on appeal counsel for petitioners made and argued only the three following points: 1. It is a general rule that during the term at which an order, decree, or judgment is entered the court has control over the record and for cause appearing it may amend its judgments, orders or decrees or set them aside. 2. A chancellor has broad discretion in approving or disapproving a master’s sale,' and such discretion, unless abused, will not be interfered with by a court of review. 3. Where a sale is subject to the approval of the court, the officer conducting the sale, acting as agent of the court in offering the property for sale, the bidder acquires no interest or title to the property, and the court may refuse to confirm the sale merely because of the inadequate price for which the premises were struck off. None of these propositions have any relation to the present contention. The law is well settled that the parties cannot for the first time on petition for rehearing raise questions which were not urged or argued on appeal. (Welch v. City of Chicago, 323 Ill. 498, 508.) Moreover, if the question had been raised it would have been overruled because it clearly appears from the record that after the motion to approve the sale held on October 23,1936, was made, the court continued the matter to November 9, 1936, from November 9, 1936, to November 19, 1936, from November 19, 1936, to December 18, 1936, and from December 18, 1936, to January 8, 1937, for the specific purpose of giving the bondholders an opportunity of making a better bid on the property than the one made by Hannah M. Smith. During this period of over two months the bondholders did not see fit to make a better or higher bid, and the court ultimately approved the sale. Under the circumstances, it is idle for the petitioners to contend that neither they nor their attorneys nor any of the bondholders had an opportunity to bid at the sale. They were given ample opportunity to present a better bid and either failed or neglected to do so. The petition for rehearing is therefore denied. Petition for rehearing denied. Scancan and Sullivan, JJ., concur.